
	

113 HR 163 RH: Sleeping Bear Dunes National Lakeshore Conservation and Recreation Act
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 272
		113th CONGRESS
		2d Session
		H. R. 163
		[Report No. 113–366]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Benishek (for himself, Mr. Camp, Mr. Huizenga of Michigan, Mr. Walberg, Mr. Upton, and Mr. Rogers of Michigan) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 28, 2014
			Additional sponsors: Mrs. Miller of Michigan, Mr. Bentivolio, Mr. Levin, Mr. Peters of Michigan, Mr. Dingell, and Mr. Kildee
		
		
			February 28, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 4, 2013
		
		
			
		
		A BILL
		To designate as wilderness certain land and inland water within the Sleeping Bear Dunes National
			 Lakeshore in the State of Michigan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Sleeping Bear Dunes National Lakeshore Conservation and Recreation Act.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map consisting of 6 sheets entitled Sleeping Bear Dunes National Lakeshore Proposed Wilderness Boundary, numbered 634/80,083B, and dated November 2010.
			(2)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Sleeping bear dunes wilderness
			(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land and inland water
			 within the Sleeping Bear Dunes National Lakeshore comprising approximately
			 32,557 acres along the mainland shore of Lake Michigan and on certain
			 nearby islands in Benzie and Leelanau Counties, Michigan, as generally
			 depicted on the map, is designated as wilderness and as a component of the
			 National Wilderness Preservation System, to be known as the Sleeping Bear Dunes Wilderness.
			(b)Map
				(1)AvailabilityThe map shall be on file and available for public inspection in appropriate offices of the National
			 Park Service.
				(2)CorrectionsThe Secretary may correct any clerical or typographical errors in the map.
				(3)Legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a legal
			 description of the wilderness boundary and submit a copy of the map and
			 legal description to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of
			 Representatives.
				(c)Road setbacksThe wilderness boundary shall be—
				(1)100 feet from the centerline of adjacent county roads; and
				(2)300 feet from the centerline of adjacent State highways.
				4.Administration
			(a)In generalSubject to valid existing rights, the wilderness area designated by section 3(a) shall be
			 administered by the Secretary in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), except that—
				(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
				(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary.
				(b)Maintenance of roads outside wilderness boundaryNothing in this Act prevents the maintenance and improvement of roads that are located outside the
			 boundary of the wilderness area designated by section 3(a).
			(c)Fish and wildlifeNothing in this Act affects the jurisdiction of the State of Michigan with respect to the
			 management of fish and wildlife, including hunting and fishing within the
			 national lakeshore in accordance with section 5 of Public Law 91–479 (16
			 U.S.C. 460x–4).
			(d)Buffer zones
				(1)In generalNothing in this section creates a protective perimeter or buffer zone around any area designated as
			 wilderness by subsection (a).
				(2)Activities outside wildernessThe fact that an activity or use on land outside any area designated as wilderness by subsection
			 (a) can be seen or heard within the wilderness shall not preclude the
			 activity or use outside the boundary of the wilderness.
				(e)Military overflightsNothing in this section restricts or precludes—
				(1)low-level overflights of military aircraft over an area designated as wilderness by subsection (a),
			 including military overflights that can be seen or heard within any
			 wilderness area;
				(2)flight testing and evaluation; or
				(3)the designation or creation of new units of special use airspace, or the establishment of military
			 flight training routes over the wilderness area.
				(f)Savings provisionsNothing in this Act modifies, alters, or affects—
				(1)any treaty rights; or
				(2)any valid private property rights in existence on the day before the date of enactment of this Act.
				
	
		February 28, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
